Citation Nr: 1612810	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-07 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At its worst, the Veteran has Level III hearing loss in the right ear and Level VI hearing in the left ear.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86 Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify by issuing a notice letter in April 2012.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased rating claim, he needed to submit evidence that his service-connected disability has increased in severity.  The letter also advised him as to how disability ratings and effective dates are assigned. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran was also afforded a VA examination in June 2013.  The examination is adequate because the examiner's findings reflect the current severity of his disability and the medical evidence in his electronic file is not such that it would change the outcome of the examiner's findings.  The Board notes that the Veteran was scheduled for a more recent VA examination in March 2015 in order to determine whether there was a worsening in his service-connected bilateral hearing loss, but the Veteran cancelled the examination in March 2015.  See the September 2015 Compensation and Pension Exam Inquiry report.  In summary, the duty to assist has been met.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

The Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

The Veteran filed an increased rating claim in April 2012.  

The Veteran contends that his service-connected bilateral hearing loss warrants and increased rating.  

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 38 C.F.R. § 4.87, DC 6100.  The Ratings Schedule, under DC 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2015). 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

38 C.F.R. § 4.86(a) (2015), provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id. 

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In June 2013, the Veteran was afforded a VA audiological examination.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
65
85
105
LEFT
25
20
70
80
95

The average puretone threshold was 68.8 decibels in the right ear and 66.3 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear. 

Based upon the results of the June 2013 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral III is derived for the right ear and a Roman numeral IIII is derived for the left ear.  Thus, neither is the "better ear."  A noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III. 

However, the left ear shows an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b).  Applying Table VIa to the puretone threshold averages from the June 2013 VA examination, a Roman numeral VI is established for the left ear and because the right ear did not show an exceptional pattern of hearing impairment, a Roman numeral III is assigned from Table VI.  Under 38 C.F.R. § 4.85, Table VII, these findings still warrant only a 10 percent disability rating, and a higher disability rating is not warranted. 

In support of his claim, the Veteran submitted additional results from audiological testing conducted in July 2013 and September 2015.  In July 2013, the Veteran underwent private audiological testing.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
90
105
LEFT
25
35
80
85
95

The average puretone threshold was 75 decibels in the right ear and 73.8 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear. 

In September 2015, the Veteran had a VA audiological evaluation at his local VA outpatient treatment facility.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
85
90
LEFT
20
20
70
80
90

The average puretone threshold was 65 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent and 75 percent in the right ear and 68 and 80 percent in the left ear (all four percentages are noted as PB max scores).

The Board acknowledges both the July 2013 and September 2015 audiological evaluations.  Unfortunately, the tests cannot be used for VA rating purposes as neither test complied with VA regulations for the administration of hearing tests.  Under governing regulations, hearing testing for VA rating purposes must include speech discrimination testing in a controlled setting using a Maryland CNC word list and a puretone audiometry test.  38 C.F.R. § 4.85.  The July 2013 private audiological evaluation report indicates speech recognition ability was tested using the Northwestern University Auditory Test No.6 (NU-6), and the September 2015 VA audiological evaluation was conducted using the CIDW-22 test, both of which are not the Maryland CNC test as required.  Therefore, the Board must find that this test is not valid for rating purposes.  As such, an increased rating is not warranted for the Veteran's service-connected bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the June 2013 examination report, the examiner noted that the Veteran's service-connected bilateral hearing loss impacts ordinary conditions of daily life, including his ability to work.  The Veteran explained that he can only understand no more than thirty to forty percent of a conversation because of general noise.  He stated that he can only understand people when they are more or less speaking directly to him.  

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period. 

There is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level III hearing loss in the right ear and Level VI hearing loss in the left ear.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's bilateral hearing loss more than reasonably describes his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability rating.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against a compensable evaluation for the Veteran's bilateral hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has considered the Veteran's statements of the severity of his hearing loss, throughout the pendency of this appeal.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  

However, the VA medical examination of record is both comprehensive and addresses the functional loss sustained by the Veteran.  The VA examiner has conducted an objective audiogram to measure the severity of the Veteran's hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In sum, there is no probative audiological evidence of record to support a higher rating for the Veteran's bilateral hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

An increased rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


